United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 96-3649
                                 ___________

Neal S. Alexander,                      *
                                        *
             Appellant,                 *
                                        * Appeal from the United States District
      v.                                * Court for the Eastern District of
                                        * Arkansas.
University of Arkansas; University of   *
Arkansas, Medical Sciences; Ronald      *         [UNPUBLISHED]
H. Winters, Ph.D., Dean in his Official *
and Individual Capacity; William E.     *
Kerstetter, Chairman, Cytotechnology *
Department, in his Official and         *
Individual Capacity,                    *
                                        *
             Appellees.                 *
                                   ___________

                              Submitted: May 23, 1997
                                  Filed: June 18, 1997
                                ___________

Before BEAM, Circuit Judge, HENLEY, Senior Circuit Judge and LOKEN, Circuit
      Judge.
                               ___________

PER CURIAM.
      Neal Alexander appeals from the district court's1 decision dismissing his 42
U.S.C. § 1983 and breach of contract actions. We affirm.

       Alexander, a cytotechnology student at the University of Arkansas School of
Medical Sciences (UASMS), brought this action under 42 U.S.C. § 1983 against the
University of Arkansas (UA) and UASMS, alleging those entities violated his
constitutional rights in setting arbitrary and capricious requirements for the completion
of his degree. He sought injunctive relief requiring defendants to issue him a degree
in cytotechnology. Alexander also brought a breach of contract action against Ronald
Winters, the Dean of UASMS, and William Kerstetter, Chairman of the UASMS
Cytotechnology Department, alleging they entered into and then breached a contract
with plaintiff setting forth his degree completion criteria.

       The district court dismissed the action against UA and UASMS, finding those
entities, as arms of the state of Arkansas, were entitled to Eleventh Amendment
immunity from suit in federal court. The court then dismissed the breach of contract
action, finding that the state was the real party in interest for Eleventh Amendment
purposes and, thus, Alexander had failed to state a claim upon which relief could be
granted against Winters and Kerstetter. Having reviewed the parties' briefs and
submissions, we are convinced that the district court's ruling was correct in all respects.
Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             ATTEST:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.

                                           -2-